Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 23, 2015

The Court of Appeals hereby passes the following order:

A16I0059. HARRELL WILKERSON, JR., et al. v. LARRY WELLS et al.

      Harrell Wilkerson, Jr. seeks interlocutory review of the trial court’s order
granting defendant Larry Wells’s motion for summary judgment in this medical
malpractice action. Wells filed a motion to dismiss, which the trial court converted
to a summary judgment because it considered matters outside of the pleadings to rule
on the motion, as is evident from the order. See Ford v. Caffrey, 293 Ga. App. 269,
270 (666 SE2d 623) (2008).
      “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n.1 (602 SE2d 246)
(2004). Because a grant of summary judgment is directly appealable, even if it does
not resolve the case as to all outstanding claims, Wilkerson’s interlocutory
application is hereby GRANTED. See OCGA § 9-11-56 (h) (“An order granting
summary judgment on any issue or as to any party shall be subject to review by
appeal.”). Wilkerson shall have ten days from the date of this order to file a notice
of appeal in the trial court. If, however, a notice of appeal has already been filed, a
second notice need not be filed. The clerk of the trial court is directed to include a
copy of this order in the record transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     11/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.